PER CURIAM.
Odom brings this appeal from his judgments of conviction and sentences for two counts of DUI manslaughter and two counts of vehicular homicide arising from a single automobile accident which resulted in two deaths. In light of the supreme court’s recent decision in State v. Chapman, 625 So.2d 838 (Fla.1993), we must vacate the judgments of conviction and sentences as to the two counts of vehicular homicide. We remand with directions to the trial court to correct the record effectuating same. No resentenc-ing is necessary and appellant need not be present upon remand. We affirm the judgments of conviction and sentences as to both counts of DUI manslaughter. Odom’s second point on appeal is affirmed without comment.
VACATED in part; AFFIRMED in part; REMANDED.
BOOTH, MICKLE and LAWRENCE, JJ., concur.